Citation Nr: 1827613	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to July 1973.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2012 a hearing was held before a Decision Review Officer (DRO).  A transcript of that hearing is in the record.  In February 2015 and in September 2016 the Board remanded the matter for a videoconference hearing (which was cancelled) and a Travel Board hearing, respectively.  A Travel Board hearing was held before the undersigned in October 2016; a transcript of that hearing is also in the record.  In June 2017, the case was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to otherwise have been exposed to herbicides in service.

2.  IHD was not manifested in service or in the first postservice year, and is not shown to be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for IHD is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2016 Travel Board hearing, the undersigned identified the issue on appeal, explained what evidence is needed to substantiate the claim, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 
38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained pertinent postservice treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).

Certain chronic diseases (to include cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C. §  1112; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C. § 1116 (f). If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (to include IHD) shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. §3.307 (a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  When a veteran is not shown to be entitled to a presumption of service connection based on exposure to herbicide agents under 38 U.S.C. § 1116, such Veteran may nonetheless establish service on such bases with proof of actual direct causation.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources for the presumption of service connection for an herbicide-related diseased under 38 C.F.R. § 3.309 (e) to apply; exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides is established by evidence of record, the presumption of service connection for herbicide-related diseases listed in 38 C.F.R. § 3.309 (e) applies.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding
the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative
equipoise, with the Veteran prevailing in either event, or whether a fair
preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has IHD due to exposure to herbicide agents.  His service personnel records show that he served aboard the U.S.S. Philip and U.S.S. Goldsborough (he claims exposure to herbicide agents while on the U.S.S. Goldsborough).  It has been verified that he served aboard the U.S.S. Goldsborough from September 15, 1967 to August 1, 1968 and that the ship conducted operations in the official waters of the Republic of Vietnam from September 11, 1967, to September 30, 1967, and in the coastal waters of North Vietnam from October 1, 1967 to October 17, 1967 and November 3, 1967 to November 18, 1967. 

His service treatment records (STRs) are silent for complaints, diagnosis, and treatment for IHD. 

A July 1982 VA treatment record notes a diagnosis of coronary artery disease. 

A September 2010 private treatment record notes a diagnosis of coronary artery disease with the most recent stress test in 2009 noting an ejection fraction of 71 percent. 

A February 2011 formal finding by the Joint Services Records Research Center (JSRRC) notes that the Veteran served aboard the U.S.S. Philip in the official waters of Vietnam but the record provided no conclusive proof of in-country Vietnam service. 

An August 2012 statement from the Defense Personnel Records Information Retrieval System (DPRIS) found that the history of the U.S.S. Goldsborough did not reveal that the ship was subjected to Agent Orange being sprayed along the coastline of the Republic of Vietnam, but it did note that the ship conducted operations in the vicinity of the Song Giang River in November 1967.  The statement specifically noted that the office did not conduct deck log research because the dates provided for research exceeded 60 days.

A January 2013 formal finding by the JSRRC notes that the Veteran served aboard the U.S.S. Goldsborough in the official waters of Vietnam but the record provided no conclusive proof of in-country Vietnam service. 

At the October 2016 Travel Board hearing the Veteran did not allege that he set foot in Vietnam, but he testified that his ship, the U.S.S. Goldsborough, entered the inland waterways of Vietnam during Operation Sea Dragon.  He stated that his ship went up the Song Giang (also Sông Huong or Huong Giang) River in October or November 1967 and shelled a fuel dump, destroyed watercraft and bridges and received incoming fire from coastal artillery.  He also stated that the ship, at times, was approximately100 yards offshore when operations were conducted on the Song Giang.

An August 2017 statement from DPRIS found that the history of the U.S.S. Goldsborough did not reveal that the ship was subjected to Agent Orange being sprayed along the coastline of the Republic of Vietnam (RVN), but it did note that the ship conducted operations in the coastal waters in September and October 1967. During October 1967, the U.S.S. Goldsborough was taken under intense enemy fire from North Vietnamese coastal defense sites.  In November, 1967, the U.S.S. Goldsborough was again fired upon from coastal defense sites while conducting a mission in the vicinity of the Song Giang River and the ship was raked by shrapnel with no casualties. 

An August 2017 JSRRC memorandum notes the Goldsborough's history from the August 2017 DPRIS statement and also noted that the U.S.S. Goldsborough operated on the Cua Dai River on December 13, 1968.  Based on that finding, herbicide agent exposure was conceded.  However, herbicide agent exposure cannot be determined based upon that finding because the Veteran was not aboard the U.S.S. Goldsborough after August 1, 1968. 

A January 2018 statement from the National Archives notes a review of the deck logs for U.S.S. Goldsborough for October and November 1967.  The review found no entries that indicated that the ship sailed on the Song Giang or any other river during that timeframe.  However, a November 22, 1967 entry notes that the ship entered and anchored in Da Nang Harbor.

In February 2018, clarification was sought regarding the November 22, 1967 entry noting the U.S.S. Goldsborough entering and anchoring in Da Nang Harbor.  A February 2018 VA memorandum notes that the JSRRC entry regarding the U.S.S. Goldsborough entering and anchoring in Da Nang harbor would not be sufficient to show that the warship entered a Vietnamese inland waterway.  The notation that the warship conducted a mission in the vicinity of the Song Giang River demonstrated that it operated in the close coastal waters, however an entry indicating that the warship travelled up the river, or entered or was at the mouth of the river to establish inland waterway service would be required.  Additionally, consistent with the ruling in the case of Gray v. McDonald, 27 Vet. App. 313 (2015), VA has determined that Da Nang Harbor is not considered an inland waterway for the purpose of presuming exposure to herbicides.  See M21-1.IV.ii.1.H.2.c.  It was concluded that JSRRC was not able to verify the Veteran's exposure to Agent Orange with the above information provided.  

It is not in dispute that the Veteran has IHD, VA treatment records clearly show diagnosis of such disability (for which he is currently receiving medical care).  However, the evidence does not show that the Veteran's IHD was manifested in service.  The Veteran's STRs, including his 1973 service separation examination report are silent for complaints, treatment, findings, or diagnosis related to IHD.  Likewise, the disability is not shown to have been manifested to a compensable degree within a year following the Veteran's separation from service, nor is postservice continuity of manifestations of the disease shown.  The heart disease was initially diagnosed in 1982, approximately 9 years after the Veteran's separation from service.  Accordingly, service connection for IHD on the basis that it became manifest in service and persisted thereafter; on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112; or based on continuity under 38 C.F.R. § 3.303 (b) is not warranted.
The Veteran seeks presumptive service connection under 38 U.S.C. § 1116; he alleges that he was exposed to herbicide agents (resulting in his acquiring IHD) in the course of his duties while serving on the U.S.S. Goldsborough in the coastal waters of Vietnam.  

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325 (2015).  The Veteran has indicated that his service was in the coastal waters of Vietnam (which does not qualify as service in Vietnam), but he has also asserted that his ship traversed inland waterways.  See Haas, supra; VAOPGCPREC 27-97. Notably, VA has promulgated a listing of Navy ships service on which may be conceded to have involved exposure to agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The U.S.S. Goldsborough is included on the list (last updated April 2, 2018) for the dates of December 13, 1968 and December 20 and 24, 1972, but the Veteran was not aboard on those dates.  As noted above, according to the ship history for the U.S.S. Goldsborough and additional DPRIS and JSRRC research, there is no documentation of the ship going upriver (Brown Water) and/or docking in any port of Vietnam during the Veteran's tour of duty aboard the ship.  As he is not shown to have served in Vietnam, he may not be presumed to have been exposed to herbicide agents/Agent Orange during service, and his claim may not be considered under the presumptive provisions of 38 U.S.C. § 1116 (a)(1), (f).

The analysis turns to whether service connection for IHD may be granted based on an affirmative showing of a nexus to service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303 (d) (direct service connection).  The Veteran has not provided any evidence showing or suggesting that his IHD may somehow otherwise (than by virtue of alleged exposure to herbicide agents) be related to his service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in his postservice medical records that his IHD, diagnosed many years after service, is or may be directly related to his service other than by virtue of alleged exposure to Agent Orange.

In view of the foregoing, the preponderance of the evidence is against the claim of service connection for IHD.  Accordingly, the appeal in the matter must be denied


ORDER

Service connection for IHD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


